Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
On 8/10/2022, Applicant submitted an amendment to the application which includes a replacement drawing sheets, an amendment to the specification, and an amended claim set, has been entered. The amendment to the application has been entered.
Status of Claims
Claims 1, 3-4, 7-8, 10-12, 14-22, 24-27, 31 and 38-39 are currently under examination.
Priority
Priority claiming the benefit of US Provisional Application 61/727,997, filed 11/19/2012 and claims benefit of US Provisional Application 61/728,006, filed 11/19/2012, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 07/29/2022 have been checked and is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 7-8, 10-12, 14-22, 24-27, 31 and 38-39 are allowed.
After full consideration, the IDS documents have been found to present nothing which would affect the conditions of allowance of the claims as presented in the Notice of Allowability filed 05/04/2022 and supplemented on 05/23/2022.
The cited IDS US patent No 1 White et al. (USPN 6036648 A) is directed to a Machine tilt transducer and method of making it (Title) with the design of the transducer for ultrasound imaging but does not describe any mechanism for pull-back or pull-push of the transducer within the catheter. Therefore White et al. fails to disclose “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance.

The cited IDS US Application No 1 Bouma et al (USPN 20060093276 A1) is directed to a device, system and method for transmitting electromagnetic waves between fibers such as rotary junction devices for optical imaging systems. The application is directed to design devices to control the optical connection during the pull back of the imaging probe to perform OCT function of optical tomography imaging. Bouma does not teach the combined IVUS-OCT dual modality and it associated adjustment of the pull-back rate in order to align the acquisition lines for the OCT and the IVUS during pull back within a tolerance resolution due to the offset position of the OCT and IVUS imaging head. Therefore Bouma et al. fails to disclose  “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance.

The cited IDS US Application No 2 Furuichi (USPN 20120253185 A1) is directed to an OCT apparatus with a pull-back system without being coupled to an IVUS imaging probe. The pull-back system is provided with two switches to pass from a first rotation speed to another. However, the rotational speed is not adjustable as a function of the pulling rate as required by the instant application as a basis for allowance. Therefore Furuichi fails to disclose “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance.

The cited IDS US Application No 3 Franklin et al. (USPN 20120108979 A1) is directed to a catheter with a rotating ultrasound transducer array for ultrasound imaging apparatus with a pull-back system without being coupled to an optical imaging probe. The transducer is capable to rotate and retract using a pair of wires without specifically performing a pull-back with rotation as conventionally performed. Therefore Franklin fails to disclose  “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance.

The cited IDS US Application No 4 Moore et al. (USPN 20100152590 A1) is directed to a catheter with a rotating ultrasound transducer array for ultrasound imaging apparatus with capability of rotation and linear translation of the imaging transducer coupled to an ultrasound therapy probe without being coupled to an optical imaging probe. The design of the imaging probe is directed to imaging for guidance with a controlled linear translation of the imaging core with the possibility of stacking transducer along the imaging axis to stitch image of the different transducer to provide a final 3D image from complementary field of view 3D images. The adjustment of the pull-back speeds is performed due to the ultrasound array configuration for the purpose of achieving a maximum imaging range and for imaging with a design vector density and targeted frame rate. The adjustment is not directed to specifically align in space and time the imaging lines of the IVUS and OCT beams. Therefore, Moore fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe and therefore “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance.

The cited IDS US Application No 5 Tearney et al. (USPN 20060058622 A1) is directed to an OCT apparatus with a pull-back system without being coupled to an IVUS imaging probe. The pull-back rate is not specifically being adjustable but is defined with speed within a range of 1 to 100 mm/s. The rotation rate is adjustable to adjust the image rate or frame rate. Therefore Tearney fails to describe an adjustable pull-back rate for the translation and the rotation speed for a dual IVUS and OCT imaging probe to align the IVUS and OCT beam within chosen temporal and spatial resolution and therefore  “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance.

The cited IDS Foreign Application No 1 Gen. Hospital Corp. (JP2008510586A) is the Japanese Version of the IDS US application No 5 as discussed above. Therefore Gen. Hospital Corp. fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe and therefore “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance for the same reasons.

The cited IDS Foreign Application No 2 Fujinon (JP2006280449A) is directed to a combined IVUS and OCT imaging probe on the same catheter end with a pull-back system wherein the rotation rate is variable and adjustable for first acquiring ultrasonic image and locating a region of interest and then adjusting the rotation rate for performing a high resolution OCT imaging of the region of interest in order to display both on the same display the ultrasonic image and the optical image. Therefore, Fujinon does not teach the adjustment of both rotation and translation for the pull-back for the dual IVUS and OCT to align the IVUS and OCT line acquisition both temporally and spatially and therefore  “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance. 

The cited IDS Foreign Application No 3 Scimed Life Systems Inc. (JP20025280056A) is the Japanese Version of the IDS US Patent No 1 as discussed above. Therefore Scimed Life Systems Inc. fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe and therefore “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance for the same reasons.

The cited IDS Foreign Application No 4 Silicon Valley Medical Instr Inc.  (JP2012510885A) is the Japanese Version of the IDS US Application No 4 Moore et al. (USPN 20100152590 A1) as discussed above. Therefore Silicon Valley Medical Instr Inc. fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe and therefore “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance for the same reasons.

The cited IDS Foreign Application No 5 Gore Enterprise Holdings Inc (JP2013541389A) is the Japanese Version of the cited IDS US Application No 3 Franklin et al. (USPN 20120108979 A1) as discussed above. Therefore Gore Enterprise Holdings Inc. fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe and therefore “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance for the same reasons.

The cited IDS Foreign Application No 6 Hoya Corp. (JP2008191022A) is directed to an OCT imaging probe in a catheter end with only a rotary joint to rotate the probe and not a specific pull-back system with adjustable pull rate and rotation rate. Therefore Hoya Corp. fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe therefore  “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance.
The cited IDS Foreign Application No 7 Terumo Corp. (JP2012210381A) is the Japanese Version of the cited IDS US Application No 2 Furuichi (USPN 20120253185 A1) as discussed above. Therefore Terumo Corp. fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe and therefore “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance for the same reasons.

The cited IDS Foreign Application No 8 Gen Hospital Corp. (JP20085210022A) is the Japanese Version of the cited IDS US Application No 1 Bouma et al (USPN 20060093276 A1) as discussed above. Therefore Terumo Corp. fails to describe an adjustable pull-back rate for a dual IVUS and OCT imaging probe and therefore “pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient” as base for allowance for the same reasons.

Therefore, these IDS references are insufficient to reject the instant claims either by themselves or in combination.
The claims 1, 3-4, 7-8, 10-12, 14-22, 24-27, 31 and 38-39 remain allowable for the same reasons as set forth in the notice of allowability previously filed on 05/04/2022 and supplemented on 05/23/2022..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793